Title: From Alexander Hamilton to Ebenezer Stevens, 3 January 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York Jany. 3d. 1800
          
          Enclosed you will find an account of Postage for the month of December which you will please to Discharge.
          With great consideration I am Sir yr. ob. Servt.
          
            A Hamilton
          
          
            I want the communication on the subject of the objections to yr. Accot
          
        